Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 12/08/2021. This Action is made FINAL.
Claims 5 and 15 are cancelled. 
Claims 1-4, 6-14, and 16-20 are pending for examination.

Regarding the objection(s) to claims 2-4, 6, 8-10, 12-14, 16, and 18-20, the examiner finds applicant’s amendment(s) to the claim(s) filed 12/08/2021 acceptable and withdraws objection(s) to the amended claim(s). 

Regarding the rejection of claims 1-20 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 12/08/2021, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-4 and 11-14 under 35 U.S.C §102/103, applicant’s arguments have been fully considered and are not persuasive. In the amendments filed on 12/08/2021, applicant incorporated the limitations of dependent claims 5 and 15 to independent claims 1 and 11, respectively. 
In the remarks, applicant argued the following:
“First, as admitted by the Examiner on page 14 of the Office Action, Grimm does not teach the claim limitations of claims 5 and 15 as now incorporated into the independent claims. Instead, the Examiner relies on Prakah-Asante as allegedly teaching this feature”, (Remarks, page 8)
“Prakah-Asante, however, does not rectify the deficiencies of Grimm. In particular, Prakah- Asante provides a system which identifies coordinates of a cellular dead zone, provides an alert to the driver of the dead zone, and then offers the driver a route-around which has to be accepted in order to be executed. Conversely, in the pending claims, the controller first determines a smooth communication state of the vehicle environment and then in response to such an environment, the controller executes a driving route setting that avoids a communication shaded area. In other words, the pending claims first detect a smooth communicate state and then automatically performs a driving route setting that avoids a communication shaded area. Prakah-Asante, however, is first determining a cellular dead zone instead of a smooth communication state. In addition, the trigger in Prakah-Asante for avoiding the dead zone is based on user input. Thus, the execution trigger in Prakah-Asante is clearly different from that of the pending claims”, (Remarks, page 8)
“Claims 2-4, 6, 12-14, and 16 are dependent claims that depend from independent claims 1 and 11, respectively, which for the reasons discussed above are believed to be in condition for allowance. Accordingly, claims 2-4, 6, 12-14, and 16 are also believed to be in condition for allowance at least due to their dependency on independent claims 1 and 11, respectively”, (Remarks, page 8)
“Claims 8, 10, 18, and 20 are dependent claims that depend from independent claims 1 and 11, respectively, which for the reasons discussed above are believed to be in condition for allowance. Accordingly, claims 8, 10, 18, and 20 are also believed to be in condition for allowance at least due to their dependency on independent claims 1 and 11, respectively”, (Remarks, page 9)

The examiner respectfully disagrees. 
Regarding point a, applicant erroneously states that Grimm does not teach the limitations of claims 5 and 15 (now incorporated into independent claims 1 and 11), ignoring a significant portion of previous claim 5 and 15 that is taught by Grimm. Specifically, Grimm teaches in response to determining the vehicle environment as the smooth communication state with the outside, performing, by the controller, the driving route setting for [...] a communication shaded area. Grimm teaches using a controller to  determine a vehicle travel route based on route-infrastructure-accessibility indexes (Grimm, see at least FIG. 1: (20), ¶[0021], ¶[0047]) which includes consideration of factors such in response to determining the vehicle environment as the smooth communication state with the outside) and performing selection and subsequent execution of autonomous driving, by the controller (performing, by the controller, the driving route setting), based on optimizing the user preferences, which can include cellular tower coverage, satellite coverage, and dead zones (for [minimizing] a communication shaded area). Therefore Grimm teaches the amended limitations of previous claim 5, in part.

Regarding point b, Prakah-Asante was not used to reject the limitations that applicant has argued. Grimm teaches the portions of the limitations that applicant has argued are not taught by Prakah-Asante, as outlined above in point a.
Grimm fails to explicitly teach performing, by the controller, the driving route setting for avoiding a communication shaded area, the limitations bolded for emphasis. In the same field of endeavor, Prakah-Asante teaches a system that includes a processor (Prakah-Asante, see at least FIG. 1, FIG. 4, Col 2, lines 22-26) that identifies a cellular dead zone in an upcoming vehicle route (Prakah-Asante, Col 1, lines 44-51), and offers a new route that avoids the dead zone (Prakah-Asante, see at least FIG. 4, Col 1, lines 44-51, Col 8, lines 44-59). In summary, Prakah-Asante teaches an autonomous vehicle function performed by a processer (performing, by the controller) that actively avoids dead zones (the driving route setting for avoiding a communication shaded area). It would have been obvious to a it is not uncommon to encounter areas of travel where, for often unknown reasons, cellular coverage is poor or even absent altogether. Drivers may come to recognize the existence of these areas, and may take steps to avoid them. However, it is not always possible to know where these areas exist in advance. Also, it is sometimes inconvenient to route around these areas, even if the dead zone is known to be present, if a driver is unfamiliar with the surrounding roads” (Prakah-Asante, Col 1, lines 12-20). The features of Prakah-Asante “...alert a driver to the upcoming dead zone... offer a route-around to travel around the dead zone and, upon acceptance of the route-around, change the vehicle route to avoid the cellular dead zone” (Prakah-Asante, Col 1 lines 47-51), thus maintaining cellular coverage.
Finally, applicant’s arguments that “...the pending claims first detect a smooth communicate state and then automatically performs a driving route setting that avoids a communication shaded area. Prakah-Asante, however, is first determining a cellular dead zone instead of a smooth communication state. In addition, the trigger in Prakah-Asante for avoiding the dead zone is based on user input. Thus, the execution trigger in Prakah-Asante is clearly different from that of the pending claims” mischaracterize and limit the teachings of Prakah-Asante. 
Prakah-Asante teaches, with reference to FIG. 4, “In this example, the driver is presented with an option to route-around a zone (if such an option is available, and at least one known route around the zone exists) 407. If the driver elects to route-around the zone 407, the system can plan a route that avoids the known boundaries of the zone 409, and display this route for driver acceptance 411. It is also possible for a driver to configure preset settings, such as “always route around zones while a call is in progress” or “always accept route-arounds of less than X distance or Y minutes,” etc” (Prakah-Asante, Col 8, lines 44-53). Thus, Prakah-Asante teaches that the user settings can be preset, i.e. the processor first detects the smooth communication state and subsequently, based on the preset user settings, 

Regarding point c, for at least the reasons outlined above regarding the rejection of independent claims 1 and 11, the rejection of dependent claims 2-4, 6, 12-14, and 16 under 35 U.S.C. §103 is maintained. 

Regarding point d, for at least the reasons outlined above regarding the rejection of independent claims 1 and 11, the rejection of dependent claims 8, 10, 18, and 20 under 35 U.S.C. §103 is maintained. 

Finally, for at least the reasons outlined above regarding the rejection of independent claims 1 and 11, the rejection of all other dependent claims under 35 U.S.C. §103 is maintained.


Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).


Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 has been amended to recite “the smooth communication area”, which lacks antecedent basis, and should read — [[the]] a smooth communication area —. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a selection device”) that is coupled with functional language (“configured to select”) without reciting sufficient structure (e.g. a display) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a selection device configured to select at least one user selection function preset in the vehicle” recited in claim 11. 
For the purposes of examination, the examiner will take “a selection device” as a user interface with the controller, such as a display, or equivalent, based on FIG. 2, FIG. 3, and the following excerpts from the specification:
Page 3: “FIG. 2 is a view illustrating that a passenger of a vehicle according to an exemplary embodiment of the disclosure selects a user selection function; FIG. 3 is a view illustrating a change in a setting value of a selected user selection function of a vehicle according to an exemplary embodiment of the disclosure;”;
Page 5: “A selection device 104 for a user selection function and the setting value input device 106 may be connected to the controller 102 to communicate with each other (e.g., via in-vehicle communication, a controller area network or the like). The selection device 104 for user selection function may be configured to receive a selection of a user selection function provided in advance in the vehicle”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recite(s) “the initial communication shaded area entry” and “the smooth communication area”, which lacks antecedent basis. It is further unclear whether applicant intended claim 7 to depend from claim 1, as amended, or from claim 6, as previously presented. For the purposes of examining, the examiner will take “the initial communication shaded area entry” and “the smooth communication area” as — [[the]] an initial communication shaded area entry — and — [[the]] a smooth communication area —, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (PGPub No US 2018/0004211 A1) in view of Prakah-Asante et al. (US Patent No 9,716,787 B1), henceforth known as Grimm and Prakah-Asante, respectively.
Grimm and Prakah-Asante were first cited in a previous Office Action. 

Regarding claim 1, the claim limitations recite a method having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined below.

Regarding claim 2, the claim limitations recite a method having limitations similar to those of claim 12 and is therefore rejected on the same basis, as outlined below.

Regarding claim 3, the claim limitations recite a method having limitations similar to those of claim 13 and is therefore rejected on the same basis, as outlined below.

Regarding claim 4, the claim limitations recite a method having limitations similar to those of claim 14 and is therefore rejected on the same basis, as outlined below.

Regarding claim 6, the claim limitations recite a method having limitations similar to those of claim 16 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 11, Grimm teaches:
A vehicle, comprising:
(Grimm, FIG. 1: (10); 
¶[0047]: “The vehicle 10”)
a selection device configured to select at least one user selection function preset in the vehicle; and 
(Grimm, FIG. 1: (37); FIG. 5; 
¶[0053]: “The vehicle 10 also has various mounting structures 35. The mounting structures 35 include... a visual display 37, such as a touch-sensitive, input/output, human-machine interface (HMI)”; 
At block 504, in some implementations, the system receives a user selection of a routing preference... The selection may be made in response to system presentation to the user via a HMI of route characteristics for use by the passenger/driver to make the selection”;
Where the visual display is a user interface (a selection device) in which the user selects a routing preference (configured to select at least one user selection function preset in the vehicle)
The routing preference is selected from various factors- see ¶[0134], ¶[0142], and ¶[0163] for examples of specific factors that influence the user’s routing preference (e.g. minimizing noise pollution or maximizing cellular coverage). Selecting at least one factor constitutes at least one user selection function preset in the vehicle)
a controller configured to determine at least one vehicle environment associated with the user selection function in response to receiving the selection of the at least one user selection function; and 
(Grimm, FIG. 1: (20); FIG. 5;
¶[0047]: “The vehicle 10 includes a hardware-based controller or controller system 20” 
¶[0367]: “At block 506, the system determines a number n (e.g., n=4) of optional routes according to the prior selection 504”; 
¶[0370]: “At block 512, the system presents route choices (c) to the user for selection... The presentation can include presenting route characteristics for use by the passenger/driver to determine the preferred route, such autonomous-driving safety index (or value, level, percentage, etc.), complexity index, infrastructure-access index, comfort index, or combination of these, referenced above”; 
Where the system implemented by a controller (a controller) determines various routes that meet the user selected routing preference (configured to determine at least one vehicle environment associated with the user selection function) according to the user input at 504 (in response to receiving the selection of the at least one user selection function))
configured to perform a device control of the vehicle controlling a driving route setting of the vehicle or the at least one vehicle environment to support the at least one vehicle environment,
(Grimm, FIG. 5; 
¶[0371]: “At block 514, the system receives user selection of a route to take, or selects a route automatically based on the subject element(s) and any relevant underlying factors, system settings, user preferences, etc”; 
At block 516, the system initiates execution of the best or most-preferred route using autonomous driving”; 
Where the system executes the selected route using autonomous driving (configured to perform a device control of the vehicle), which requires setting a driving route of the vehicle to the selected driving route and controlling the autonomous vehicle (controlling a driving route setting of the vehicle or the at least one vehicle environment) and where the selected route is based on the user selected factor, i.e. supports the at least one vehicle environment (to support the at least one vehicle environment))
wherein the performing the device control of the vehicle includes:
in response to determining the vehicle environment as the smooth communication state with the outside, performing, by the controller, the driving route setting for [...] a communication shaded area.  
(Grimm, ¶[0134]; ¶[0310];
¶[0021]: “...the route-generation module includes a route-infrastructure-accessibility sub-module; the route-infrastructure-accessibility sub-module, when executed by the hardware-based processing unit, determines, based on the factor data, one or more route-infrastructure-accessibility indexes corresponding to the respective optional routes; and the route-generation module, when executed by the hardware-based processing unit, determines the vehicle travel route based on the route-infrastructure-accessibility indexes and the route-complexity indexes”; 
¶[0142]: “Example factors includes... Communication infrastructure, such as road-side wireless beacons, cellular towers or coverage, smart corridors, satellite coverage, and low-communication-coverage areas regarding any of these—for example, non-coverage areas, or black-out, structure-shadow, landscape- or foliage-shadow, or dead zones”; 
¶[0371]: “At block 514, the system receives user selection of a route to take, or selects a route automatically based on the subject element(s) and any relevant underlying factors, system settings, user preferences, etc.”; 
¶[0372]: “At block 516, the system initiates execution of the best or most-preferred route using autonomous driving”;  
Where in response to determining the user has selected communication infrastructure as a factor (in response to determining the vehicle environment as the smooth communication state with the outside) the system, implemented by a controller (performing, by the controller), executes autonomous driving along the most preferred route, i.e. the controller performs the drive route setting that takes into account communication infrastructure availability such as cellular coverage (the driving route setting for [minimizing] a communication shaded area)).
 avoiding a communication shaded area, the limitation bolded for emphasis.
However, in the same field of endeavor, Prakah-Asante teaches:
[...performing, by the controller, the driving route setting for] avoiding [a communication shaded area].
(Prakah-Asante, FIG. 1; FIG. 4; Col 8, lines 44-59; 
Col 1, lines 44-51: “...a system includes a processor configured to receive coordinate values identifying a cellular dead zone upcoming on a vehicle route. The processor is also configured to alert a driver to the upcoming dead zone. The processor is further configured to offer a route-around to travel around the dead zone and, upon acceptance of the route-around, change the vehicle route to avoid the cellular dead zone”; 
Col 2, lines 22-26: “In the illustrative embodiment 1 shown in FIG. 1, a processor 3 controls at least some portion of the operation of the vehicle-based computing system. Provided within the vehicle, the processor allows onboard processing of commands and routines”; 
Where the on-board processor ([...performing, by the controller]) changes the vehicle route to travel around the cellular dead zone ([the driving route setting for] avoiding [a communication shaded area])). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm with the feature of avoiding a communication shaded area of Prakah-Asante because “...it is not uncommon to encounter areas of travel where, for often unknown reasons, cellular coverage is poor or even absent altogether. Drivers may come to recognize the existence of these areas, and may take steps to avoid them. However, it is not always possible to know where these areas exist in advance. Also, it is sometimes inconvenient to route around these areas, even if the dead zone is known to be present, if a driver is unfamiliar with the surrounding roads” (Prakah-Asante, Col 1, lines 12-20). The features of Prakah-Asante “...alert a driver to the upcoming dead zone... offer a route-around to travel around the dead zone and, upon acceptance of the route-around, change the vehicle route to avoid the cellular dead zone” (Prakah-Asante, Col 1 lines 47-51), thus maintaining cellular coverage.


Regarding claim 12, Grimm and Prakah-Asante teach the vehicle of claim 11. Grimm further teaches:
the user selection function includes at least one selected from a group consisting of: a meeting, sleep, streaming service, and payment service.  
(Grimm, ¶[0134]; 
¶[0163]: “Example factors includes... Noise-pollution—for example, above certain levels”; 
¶[0310]: “Any of the other elements, like each element for determining a route described herein (complexity, comfort, etc.), can be quantified in any of various ways, such as by a representative index, level, value, percentage, the like or other. Example other elements include for example, sound pollution or characteristics... An autonomous-driving index regarding sound or noise pollution may indicate that a first optional route is expected to have a 5% level or risk of an at-least-threshold level of undesirably sound, while another route has a 10% index or risk of the same, for instance”; 
Where the system determines a percentage of a route that is expected to have a noise level above a threshold level, if the noise pollution factor is selected by the user (the user selection function includes at least one selected from a group consisting of:... sleep...), wherein determining the routes with the lowest amount of noise is equivalent to a “sleep” function, as a lower amount of noise on a route promotes better sleep for the passenger).


Regarding claim 13, Grimm and Prakah-Asante teach the vehicle of claim 11. Grimm further teaches:
the at least one vehicle environment further includes at least one selected from a group consisting of: a low noise state, a seat position adjustment, and a security maintenance state. 
(Grimm, ¶[0134]; 
¶[0163]: “Example factors includes... Noise-pollution—for example, above certain levels”; 
Any of the other elements, like each element for determining a route described herein (complexity, comfort, etc.), can be quantified in any of various ways, such as by a representative index, level, value, percentage, the like or other. Example other elements include for example, sound pollution or characteristics... An autonomous-driving index regarding sound or noise pollution may indicate that a first optional route is expected to have a 5% level or risk of an at-least-threshold level of undesirably sound, while another route has a 10% index or risk of the same, for instance”; 
Where the system determines a percentage of a route that is expected to have a noise level above a threshold level, if the noise pollution factor is selected by the user (the at least one vehicle environment further includes at least one selected from a group consisting of: a low noise state...)).


Regarding claim 14, Grimm and Prakah-Asante teach the vehicle of claim 13. Grimm further teaches:
in response to determining the vehicle environment as in the low noise state, the controller is configured to perform the driving route setting and a noise removal for avoiding a noise area.
(Grimm, FIG. 5; ¶[0134]; ¶[0163]; ¶[0317];
¶[0310]: “An autonomous-driving index regarding sound or noise pollution may indicate that a first optional route is expected to have a 5% level or risk of an at-least-threshold level of undesirably sound, while another route has a 10% index or risk of the same, for instance”; 
¶[0371]: “At block 514, the system receives user selection of a route to take, or selects a route automatically based on the subject element(s) and any relevant underlying factors, system settings, user preferences, etc.”; 
¶[0372]: “At block 516, the system initiates execution of the best or most-preferred route using autonomous driving”;  
Where in response to determining the user has selected minimizing noise pollution as a factor (in response to determining the vehicle environment as in the low noise state) the system, implemented by a processor (the controller), executes autonomous driving along the most preferred route (is configured to perform the driving route setting and a noise removal for avoiding a noise area)).


the vehicle of claim 11. Prakah-Asante further teaches:
in response to determining that the driving route setting for avoiding the communication shaded area is impossible, the controller is configured to perform the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance. 
(Prakah-Asante, FIG. 1; FIG. 4; 
Col 8, lines 21-25, 33-34, 35-38, 44-46, 65-67: “If a vehicle is approaching the dead zone, the process presents a warning to the driver 403. This can alert the driver to the upcoming zone and may also present the driver with a number of options to mitigate the effect of the zone on the driver experience... 
The alert can also include a distance-to-zone... a route or surrounding area may be displayed on a center stack as part of a navigation display with the dead zone (or all dead zones) displayed based on coordinates received identifying the dead zone... the driver is presented with an option to route-around a zone (if such an option is available, and at least one known route around the zone exists) 407... 
It is understood that the ordering of the steps of the illustrative methods can be changed in manners that facilitate different embodiments”; 
Where in response to determining there is no known route around the dead zone (in response to determining that the driving route setting for avoiding the communication shaded area is impossible), the on-board processor (the controller) alerts the driver of the distance to the dead zone on the current route (is configured to perform the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance), which constitutes a farthest distance up to the initial communication shaded area entry on a route).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Prakah-Asante, as applied to claims 1 and 16, above, and in further view of Radko et al. (PGPub No US 2020/0008122 A1), henceforth known as Radko.
Radko was first cited in a previous Office Action.

the control method of claim 1. Prakah-Asante further teaches:
further comprising: 
displaying, by the controller, a distance information up to the initial communication shaded area entry; and 
(Prakah-Asante, FIG. 1; FIG. 4; 
Col 2, lines 51-52: “Outputs to the system can include, but are not limited to, a visual display 4”; 
Col 8, lines 21-25, 33-34, 35-38: “If a vehicle is approaching the dead zone, the process presents a warning to the driver 403. This can alert the driver to the upcoming zone and may also present the driver with a number of options to mitigate the effect of the zone on the driver experience... 
The alert can also include a distance-to-zone... a route or surrounding area may be displayed on a center stack as part of a navigation display with the dead zone (or all dead zones) displayed based on coordinates received identifying the dead zone”; 
Where the on-board processor displays (displaying, by the controller) an alert to the driver of a distance to the dead zone and displays a route that includes the dead zone (a distance information up to the initial communication shaded area entry)).
The combination of Grimm and Prakah-Asante fails to explicitly teach searching and displaying, by the controller, the smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area. 
However, in the same field of endeavor, Radko teaches:
searching and displaying, by the controller, the smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area. 
(Radko, FIG. 1: (120); FIG. 2: (200); FIG. 3: (201), (302); 
¶[0074]: “...the connectivity engine advises the vehicle occupant of a safe place to navigate and stop the vehicle if the occupant chooses to continue the data session (e.g., in this case a voice conversation), if necessary”; 
¶[0183]: “Example 1 is a method comprising receiving external information related to a route being taken by a vehicle”; 
Example 12 is the method of example 1 that may optionally include displaying a user interface to provide one or more notifications to an occupant of the vehicle”;   
¶[0195]: “Example 13 is the method of example 12 that may optionally include that the one or more notifications comprise:... information specifying one or more areas along the route to stop the vehicle with continued communication connectivity; information specifying an area to have access to satellite communication”; 
Where the connectivity engine determines and displays (searching and displaying, by the controller) a safe place to navigate and stop the vehicle to ensure continued communication connectivity (the smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area) via a notification to the occupant of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm and Prakah-Asante with the feature of searching and displaying a smooth communication area in which the vehicle is able to stop of Radko because “Embodiments of the invention are useful in one or more of the following ways: Dead zones are anticipated and mitigated by switching or informing a vehicle occupant (e.g., driver, computing device user, etc.), Discontinuities that are hazardous to mission critical or autonomous systems can be planned around, or the vehicle can be stopped in areas where connectivity exits. Discontinuities that are inconvenient to humans can be mitigated with alternatives and warnings, and Constant contact is maintained and the best route for the particular datatype is exploited” (Radko, ¶[0081]-¶[0084]).


Regarding claim 17, Grimm and Prakah-Asante teach the vehicle of claim 16. Prakah-Asante further teaches:
the controller is configured to display a distance information up to the initial communication shaded area entry, and 
(Prakah-Asante, FIG. 1; FIG. 4; 
Col 2, lines 51-52: “Outputs to the system can include, but are not limited to, a visual display 4”; 
If a vehicle is approaching the dead zone, the process presents a warning to the driver 403. This can alert the driver to the upcoming zone and may also present the driver with a number of options to mitigate the effect of the zone on the driver experience... 
The alert can also include a distance-to-zone... a route or surrounding area may be displayed on a center stack as part of a navigation display with the dead zone (or all dead zones) displayed based on coordinates received identifying the dead zone”; 
Where the on-board processor (the controller) alerts the driver of a distance to the dead zone and displays a route that includes the dead zone (is configured to display a distance information up to the initial communication shaded area entry)).
The combination of Grimm and Prakah-Asante fails to explicitly teach search and display a smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area. 
However, in the same field of endeavor, Radko teaches:
search and display the smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area. 
(Radko, FIG. 1: (120); FIG. 2: (200); FIG. 3: (201), (302); 
¶[0074]: “...the connectivity engine advises the vehicle occupant of a safe place to navigate and stop the vehicle if the occupant chooses to continue the data session (e.g., in this case a voice conversation), if necessary”; 
¶[0183]: “Example 1 is a method comprising receiving external information related to a route being taken by a vehicle”; 
¶[0194]: “Example 12 is the method of example 1 that may optionally include displaying a user interface to provide one or more notifications to an occupant of the vehicle”;   
¶[0195]: “Example 13 is the method of example 12 that may optionally include that the one or more notifications comprise:... information specifying one or more areas along the route to stop the vehicle with continued communication connectivity; information specifying an area to have access to satellite communication”; 
Where the connectivity engine determines and displays (search and display) a safe place to navigate and stop the vehicle to ensure continued communication connectivity (the smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area) via a notification to the occupant of the vehicle)).
Embodiments of the invention are useful in one or more of the following ways: Dead zones are anticipated and mitigated by switching or informing a vehicle occupant (e.g., driver, computing device user, etc.), Discontinuities that are hazardous to mission critical or autonomous systems can be planned around, or the vehicle can be stopped in areas where connectivity exits. Discontinuities that are inconvenient to humans can be mitigated with alternatives and warnings, and Constant contact is maintained and the best route for the particular datatype is exploited” (Radko, ¶[0081]-¶[0084]).

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Prakah-Asante as applied to claims 1, 3, 11, and 13, above, and in further view of Tan (PGPub No US 2018/0244175 A1), henceforth known as Tan.
Tan was first cited in a previous Office Action.

Regarding claim 8, the claim limitations recite a method having limitations similar to those of claim 18 and is therefore rejected on the same basis, as outlined below.

Regarding claim 10, the claim limitations recite a method having limitations similar to those of claim 20 and is therefore rejected on the same basis, as outlined below.

Regarding claim 18, Grimm and Prakah-Asante teach the vehicle of claim 13. The combination of Grimm and Prakah-Asante fails to teach the limitations of claim 18. 
However, in the same field of endeavor, Tan teaches:
in response to determining the vehicle environment as the seat position adjustment, the controller is configured to adjust a seat to a preset angle and position.
(Tan, FIG. 3; FIG. 4; FIG. 7: (66); 
¶[0059]: “The seat and display controller 66 (hereinafter, the controller 66) is configured to operate in a position saving mode and a position selecting mode”; 
¶[0060]: “In the position saving mode, a second (the second position C2) of the plurality of positions of the seat cushion portion 52 and a first of the plurality of seat reclined orientations (the first orientation R1) of the seatback portion 54 inputted by the first occupant V1 via the control panel 60, are saved by the controller 66 as a first relaxation setting”; 
¶[0064]: “...in the position selecting mode, in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the positioning mechanism 56 to move the seat cushion portion 52 to the second of the plurality of positions (second position C2) of the seat cushion portion 52 and move the seatback portion 54 to the first of the plurality of seat reclining orientations (first position R1)”; 
Where in response to determining the first occupant V1 selects the first relaxation setting (in response to determining the vehicle environment as the seat position adjustment) controller 66 (the controller) adjusts seat cushion 52 to saved position C2 and seatback portion 54 to saved position R1 (is configured to adjust a seat to a preset angle and position)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm and Prakah-Asante with the feature of automatically adjusting a seat position of Tan so that “The occupant of a driver's seat of an autonomous vehicle can relax while the autonomous vehicle is operating in the self-driving mode” (Tan, ¶[0002]).


Regarding claim 20, Grimm and Prakah-Asante teach the vehicle of claim 11. Grimm further teaches:
in response to receiving the at least one user selection function, the controller is configured to display a list of the at least one vehicle environment associated with the selected user selection function, 
(Grimm, FIG. 5; ¶[0310]; 
¶[0311]: “The system can be configured to display such index values, such as respective percentages for autonomous-driving safety, on a chart, table, list, or respective route options in a map presentation from which the user can select a route or see the indexes of a determined preferred route and of alternative routes”; 
¶[0367]: “At block 506, the system determines a number n (e.g., n=4) of optional routes according to the prior selection 504”; 
¶[0370]: “At block 512, the system presents route choices (c) to the user for selection... The presentation can include presenting route characteristics for use by the passenger/driver to determine the preferred route, such autonomous-driving safety index (or value, level, percentage, etc.), complexity index, infrastructure-access index, comfort index, or combination of these, referenced above”; 
Where in response to the user selected routing preference at 504 (in response to receiving the at least one user selection function), the system, implemented by a processor (the controller), displays a list of routes that meet the user selected routing preference (is configured to display a list of the at least one vehicle environment associated with the selected user selection function), where the list of routes constitutes at least one vehicle environment)
receive a user input for changing [...] the at least one vehicle environment displayed and 
(Grimm, FIG. 5; 
¶[0371]: “At block 514, the system receives user selection of a route to take, or selects a route automatically based on the subject element(s) and any relevant underlying factors, system settings, user preferences, etc.”;
Where the user selects a route to execute (receive a user input for changing [...] the at least one vehicle environment displayed))
perform the driving route setting and the device control of the vehicle by reflecting the setting [...] changed by the user input. 
(Grimm, FIG. 5; 
¶[0372]: “At block 516, the system initiates execution of the best or most-preferred route using autonomous driving”;
perform the driving route setting and the device control of the vehicle by reflecting the setting [...] changed by the user input), where setting the driving route based on the user selection constitutes reflecting a setting changed by user input)
The combination of Grimm and Prakah-Asante fails to explicitly teach receiving a user input for changing a set value of the at least one vehicle environment and reflecting the setting value changed by the user input, the limitations bolded for emphasis.
However, in the same field of endeavor, Tan teaches:
[receive a user input for changing] a set value of [the at least one vehicle environment... and] 
(Tan, FIG. 3; FIG. 4; FIG. 7: (66); 
¶[0059]: “The seat and display controller 66 (hereinafter, the controller 66) is configured to operate in a position saving mode and a position selecting mode”; 
¶[0060]: “In the position saving mode, a second (the second position C2) of the plurality of positions of the seat cushion portion 52 and a first of the plurality of seat reclined orientations (the first orientation R1) of the seatback portion 54 inputted by the first occupant V1 via the control panel 60, are saved by the controller 66 as a first relaxation setting”;
Where the first occupant V1 changes a set value ([receive a user input for changing] a set value) of seat cushion portion 52 to second position C2 and seatback portion 54 to first orientation R1 (of [the at least one vehicle environment... and]) , such that controller 66 saves C2 and R1 as a first relation setting for the vehicle seat)
[... reflecting the setting] value [changed by the user input].
(Tan, 
¶[0064]: “...in the position selecting mode, in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the positioning mechanism 56 to move the seat cushion portion 52 to the second of the plurality of positions (second position C2) of the seat cushion portion 52 and move the seatback portion 54 to the first of the plurality of seat reclining orientations (first position R1)”; 
Where in response to determining the first occupant V1 selects the first relaxation setting, controller 66 adjusts seat cushion 52 to saved position C2 and seatback portion 54 to saved position R1 ([... reflecting the setting] value [changed by the user input])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm and Prakah-Asante with the feature of automatically adjusting a The occupant of a driver's seat of an autonomous vehicle can relax while the autonomous vehicle is operating in the self-driving mode” (Tan, ¶[0002]). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Prakah-Asante as applied to claims 3 and 13, above, and in further view of O’Keefe (PGPub No US 2019/0366811 A1), henceforth known as O’Keefe.
O’Keefe was first cited in a previous Office Action

Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 19 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 19, Grimm and Prakah-Asante teach the vehicle of claim 13. The combination of Grimm and Prakah-Asante fails to teach the limitations of claim 19. 
However, in the same field of endeavor, O’Keefe teaches:
in response to determining the vehicle environment as the security maintenance state, the controller is configured to adjust a glass transmittance of the vehicle.
(O’Keefe, FIG. 4a; FIG. 4b; FIG. 5; ¶[0019]; ¶[0029]; 
¶[0085]: “The fourth light state of embodiments is shown in FIGS. 4a and 4b. The vehicle control system 30 of autonomous vehicle 100 has engaged autonomous-driving-mode. The fourth light state can be selected by the vehicle control system 30 when autonomous-driving-mode is engaged. To provide an effective privacy function in daytime or night-time autonomous driving conditions the visible light transmittance of a vehicle's windows, and optionally roof panes (i.e. transparent panels or openings), are selectively operated by the vehicle control system to be in a fourth light state that provides minimal transparency or regular light transmittance. Preferably, the fourth light state in embodiments is opaque”; 
¶[0087]: “The windshield 10 transmits this ray with 3% transmittance of regular visible light or less in the fourth light state effectively reducing its light intensity to the point where the windshield can be considered quasi-opaque for viewer 2 and the vehicle's cabin is hidden”; 
Subsystems shown in FIG. 5 include one or more switchable light modular controllers 20”; 
Where in response to selecting the fourth light state during autonomous-driving mode (in response to determining the vehicle environment as the security maintenance state), the light modular controller 20 (the controller) reduces the light transmittance of the vehicle’s transparent panels to be opaque (is configured to adjust a glass transmittance of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm and Prakah-Asante with the feature of adjusting the glass transmittance of a vehicle of O’Keefe so that “the windshield is quasi-opaque when viewed from either side providing privacy and security” (O’Keefe, ¶[0029]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maveddat et al. (PGPub No US 2020/0264629 A1) teaches a navigation platform that receives information identifying an origin location and a destination location associated with an autonomous vehicle. The navigation platform identifies one or more candidate route segments for a navigation route from the origin location to the destination location, queries a geolocation server, and receives wireless communication coverage information for the route segments. The navigation platform selects one or more route segments for the navigation route and transmits an instruction to navigate the autonomous vehicle along the navigation route.
Awad (PGPub No US 2012/0220290 A1) teaches a method involving obtaining course network statistics for service type on network coverage areas surrounding course, and predicting that the course traverses an area with unacceptable rate of loss of the service type by determining that rate of loss of the service type in the network coverage areas surrounding the course exceeds a predetermined threshold. Indication of predicted loss of the service type is provided to the mobile device.
Ahn (PGPub No US 2020/0033147 A1) teaches a method for determining driving mode and path considering a communication environment wherein the communication environment for the entire section of a path is analyzed in real time using V2X devices disposed on the path to a destination. A path providing the communication environment optimal for autonomous driving is recommended for a vehicle.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668